Title: To Thomas Jefferson from Albert Gallatin, 12 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department January 12th 1809
                  
                  I have the honor to transmit three copies of the annual account of the contingent expenses of Government defrayed out of the appropriation of 20,000 dollars for the year 1808.
                   I have the honor to be with the highest respect Sir Your obedient Servant
                  
                     Albert Gallatin 
                     
                  
               